Citation Nr: 1605925	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-21 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 
INTRODUCTION

The Veteran served on active duty from November 1981 to October 1988, from October 2004 to December 2005, and from November 2009 to October 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


REMAND

Pursuant to the Veteran's above-captioned claims, she was provided a VA audiological examination in August 2012.  After reviewing the relevant evidence of record and administering audiological testing, the examiner rendered diagnoses of bilateral sensorineural hearing loss and tinnitus.  After detailing the pertinent evidence, the examiner opined as follows:  

[The Veteran's] type of hearing loss is not typical for noise induced hearing loss...[The Veteran's] current hearing loss is more likely due to an etiology other than military noise exposure such as presbycusis or even a genetic based hearing loss.

In June 2015, the Veteran submitted an article, titled "Noise Induced Hearing Loss," by Brian J. Fligor, Sc.D.  Although titled as such, the article also concerns noise induced tinnitus, which the doctor states is "often part of [noise induced hearing loss]."   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).  Further, Dr. Fligor states, in relevant part, the following:

Noise damages hearing in a manner not dissimilar to the effects of aging.  In some ways, age-related hearing loss (presbycusis) is 'lifetime wear and tear' on hearing.  Noise serves to speed up the 'wear and tear' process.

The Board is unable to reconcile the August 2012 VA examiner's opinion and Dr. Fligor's article.  Moreover, Dr. Fligor's article was not associated with the Veteran's electronic claims file at the time of the August 2012 VA audiological examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  As such, in the interest of fairness and due process, the Board finds that a remand is required in order to provide the Veteran another VA audiological examination, wherein Dr. Fligor's article is considered.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a new VA audiological examination to determine the etiology of her current bilateral hearing loss and tinnitus.  The electronic claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must then provide an opinion as to whether the Veteran's current bilateral hearing loss and/or tinnitus are related to her noise exposure during her military service. 

In so doing, the examiner must specifically discuss and consider the Veteran's reported in-service exposure, as well as the article regarding noise induced hearing loss and tinnitus, authored by Brian J, Fligor, Sc.D.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  The RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the electronic claims file that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be re-adjudicated.  If any of the benefits sought on appeal remain denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

